Citation Nr: 1732441	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches and cold sweats.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in February 2017.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board notes that in the Veteran's March 1968 Report of Medical history, for induction, he indicated that he had frequent or severe headaches.  The examiner noted that the Veteran experienced headaches as well.  A June 2010 VA treatment record showed an assessment of bifrontal headaches, and during the Veteran's September 2016 hearing, he testified that his headaches started within a year after service.  The Veteran also noted that he was treated by a private physician.  

In a February 2017 remand, the Board directed the AOJ to contact the Veteran and ask him to identify all private health care providers that treated him for his claimed headache disability.  The Veteran was asked to provide or authorize VA to obtain these private treatment records.  In a March 2017 duty to assist letter, the Veteran was furnished with the forms necessary to authorize VA to obtain his private treatment records, but no response was received from the Veteran.  Additionally, in the February 2017 remand, the RO was requested to provide the Veteran with an examination to determine the nature and etiology of his claimed headache disability.  A VA examination was scheduled for March 2017 but the Veteran did not attend.

Despite this, because the record seems to indicate that the Veteran's headaches may have preexisted service, the Board determines that the Veteran should be provided with another opportunity to provide private treatment records and be afforded a VA examination.  If the Veteran does not report for his examination, the VA physician is requested to provide an opinion on the nature and etiology of the Veteran's claimed headache disability without the Veteran present.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask him to identify all private (non-VA) health care providers treating him for his claimed headache disability.  The Veteran is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to his disability.  

If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed headache disability.  The entire electronic claims fils must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  

Following a complete review of the Veteran's claims file, the examiner is asked to opine on the following:

a. Whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that a headache disability pre-existed service.

b. If so, whether there is clear and unmistakable evidence that the pre-existing headache disability was NOT aggravated (permanently worsened) during active service, or whether it is clear and unmistakable that any increase was due to the natural progression of the headache disability.

c. If the answer to the above questions are in the negative, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the headache disability manifested in service or is etiologically related to active service.

3. If the Veteran does not report for his re-scheduled VA examination, an appropriate medical professional is requested to offer an opinion on these questions regardless, based upon a file review.

4. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




